Citation Nr: 0120130	
Decision Date: 08/06/01    Archive Date: 08/14/01

DOCKET NO.  00-24 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to dependents' educational assistance under 
Title 38, United States Code, Chapter 35.


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from April 1943 to December 
1945.  He died on January [redacted], 2000.  The appellant is his 
surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in May 2000 by the Cleveland, Ohio, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


REMAND

Service connection may be granted for the cause of a 
veteran's death if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, is not sufficient to show 
that it casually shared in producing death, but rather, it 
must be shown that there was a causal connection.  
38 U.S.C.A. § 1310 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.312 (2000).

At the time of the veteran's death, service connection was in 
effect for: residuals of multiple gunshot wounds to the left 
calf, Muscle Group XI, evaluated as 20 percent disabling; 
residuals of a gunshot wound to the right thigh, Muscle Group 
XV, evaluated as 10 percent disabling; disfiguring scars of 
the face, evaluated as 10 percent disabling; polyneuropathy 
of the left lower extremity, evaluated as 20 percent 
disabling; and polyneuropathy of the right lower extremity, 
evaluated as 20 percent disabling.  Service connection was 
also in effect for the following disabilities which were 
evaluated as non-compensably disabling: residuals of gunshot 
wounds to the chest, feet, and left hip and thigh; and scars 
of both ankles, residuals of gunshot wounds.

The veteran's death certificate listed his immediate cause of 
death as congestive heart failure due to or as a consequence 
of arteriosclerotic heart disease.  Other significant 
conditions contributing to death but not resulting in the 
underlying cause were listed as DMI (diaphragmatic myocardial 
infarction), chronic renal failure, hypothyroidism, and PVD 
(peripheral vascular disease).  The veteran died at his home.

The appellant has alleged that the veteran's multiple gunshot 
wound residuals caused or contributed to the onset or to the 
severity of his non-service connected heart disease and 
kidney disease and thereby substantially or materially 
contributed to his death.  In a statement received in May 
2000, she contended that the veteran's war wounds "put a 
strain on his heart and kidneys, which was the cause of his 
death".  In a statement received in August 2000, she said, 
"The wounds destroyed nerves and a lot of blood carrying 
veins, etc.  All the VA doctors said this caused poor 
circulation.  Especially in his lower extremities.  This 
caused a great strain on his heart.  It also effected [sic] 
his kidneys because they said the blood did not go through 
his kidneys correctly."  She has not submitted a medical 
opinion in support of her claim.  

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  
Assistance is required unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  In the instant case, the 
Board finds that the VCAA requires VA to obtain a medical 
opinion on the issue of the relationship, if any, of the 
veteran's gunshot wound residuals to his death, and this case 
will be remanded to the RO for that purpose.

The Board notes that the claims file contains VA outpatient 
treatment records dated in 1998 and 1999.  A VA outpatient 
treatment note in November 1999 stated that the veteran had 
recently been hospitalized for congestive heart failure; the 
summary of such hospitalization is not of record and, the 
Board finds, should be obtained.  The claims file does not 
contain any records of medical treatment of the veteran from 
the outpatient visit of November 10, 1999, until his death on 
January [redacted], 2000.  The Board finds that all such record 
should also be obtained for review by the physician who will 
be requested to render an opinion in this case.

Accordingly, this case is REMANDED to the RO for the 
following:

1. The RO should request that the 
appellant identify the medical 
facility at which the veteran was 
hospitalized in the autumn of 1999 for 
treatment of congestive heart failure 
and that she also identify all 
physicians and medical facilities 
which rendered medical treatment to 
the veteran from November 10, 1999, 
until his death on January [redacted], 2000.  
After securing any necessary releases 
from the appellant, the RO should 
attempt to obtain copies of all such 
clinical records and associate them 
with the other evidence in the claims 
file.

2. The RO should then refer the claims 
file to a specialist in internal 
medicine for review.  After a thorough 
review of all pertinent medical 
records in the claims file, including 
the service medical records and 
postservice medical records, the 
reviewing physician should offer an 
opinion on the question of whether it 
is more likely, less likely, or at 
least as likely as not that the 
veteran's gunshot wound residuals 
substantially or materially 
contributed to his death from 
arteriosclerotic heart disease.  The 
examiner should comment on the 
allegations which the appellant made 
in her statements of May 2000 and 
August 2000.  A rationale for the 
opinion expressed should be provided.

Following completion of these actions, the RO should review 
the evidence and determine whether the appellant's claims may 
now be granted.  If the decision remains adverse to the 
appellant, she and her representative should be provided with 
an appropriate Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The purposes of this REMAND are to 
assist the appellant and to obtain clarifying medical 
information.  By this REMAND, the Board intimates no opinion 
as to the ultimate disposition of the appeal.  No action is 
required of the appellant until she receives further notice.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



